                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION




JENNIFER M. OSTERMILLER,
                                                  CV 19–09–BLG–BMM–JTJ
                     Plaintiff,

       vs.                                         ORDER

CVS PHARMACY, HALEY
REICHENBACH, BILLINGS POLICE
DEPARTMENT, C/O STEVEN
GEARTNER, and CORY
KIRKPATRICK

                     Defendants.

      Plaintiff Jennifer M. Ostermiller (“Ostermiller”), a pro se prisoner

proceeding without counsel, filed complaint alleging that CVS Pharmacy, Haley

Reichenbach, the Billings Police Department, Chief St. John, Steven Gaertner,

Cory Kirkpatrick, and Officer Ihde (collectively “Defendants”) violated her rights

under the Fourth, Fifth, Eighth, and Fourteenth Amendments of the United States

Constitution. (Doc. 2.) The allegations set forth in Ostermiller’s complaint stem

from an automobile accident and her subsequent detainment at the Yellowstone

County DUI Detention Center (“DUI-Center”). (Doc. 13 at 3.)




                                        -1-
      United States Magistrate Judge John Johnston entered his Order and

Findings and Recommendations in this matter on July 10, 2019. (Doc. 13.) Judge

Johnston determined that defendants Chief St. John, Steven Gaertner, Cory

Kirkpatrick, and Officer Ihde are required to file a response to the Ostermiller’s

complaint. Id. at 1-2. Judge Johnston recommended that defendants CVS

Pharmacy and Hayley Reichenbach should be dismissed from this action. Judge

Johnston further recommended that Ostermiller’s claims regarding the search of

her person at DUI-Center during which marijuana was found on her person be

dismissed without prejudice. Id. at 16.

      Ostermiller timely filed an objection on July 23, 2019. (Doc. 14.)

Ostermiller is entitled to de novo review of those findings and recommendations to

which she specifically has objected. 28 U.S.C. § 636(b)(1)(C). Absent specific

objection, this Court reviews findings and recommendations for clear error. United

States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); Thomas v.

Arn, 474 U.S. 140, 149 (1985). Clear error exists if the Court is left with a “definite

and firm conviction that a mistake has been committed.” United States v. Syrax,

235 F.3d 422, 427 (9th Cir. 2000) (citations omitted).

      Ostermiller’s objection presents a reargument of the same allegations that

she brought forth in her original complaint. (Doc. 2.) Ostermiller fails to present a

                                          -2-
legal argument and supporting authority to any part of Judge Johnston’s Findings

and Recommendations. Therefore, the Court reviews Judge Johnson’s Findings

and Recommendations for clear error. The Court finds no clear error in Judge

Johnston’s Findings and Recommendations.


      IT IS ORDERED that Judge Johnston’s Findings and Recommendations

(Doc. 13) are ADOPTED IN FULL.

      IT IS FURTHER ORDERED that defendant CVS Pharmacy and defendant

Hayley Reichenbach are DISMISSED.

      IT IS FURTHER ORDERED the Ostermiller’s claims regarding the search

of her person on December 13, 2019 at the DUI-Center during which marijuana

was found on her person are DISMISSED WITHOUT PREJUDICE.

      DATED this 1st day of August, 2019.




                                       -3-
